             Case 1:16-cv-01665-AWI-EPG Document 150 Filed 09/02/20 Page 1 of 1



 1

 2

 3

 4

 5                                        UNITED STATES DISTRICT COURT
 6                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8   ROGER WALKER,                                                    Case No. 1:16-cv-01665-AWI-EPG (PC)
 9                      Plaintiff,                                    ORDER HOLDING MOTION TO APPOINT
                                                                      COUNSEL IN ABEYANCE
10           v.
11   TIM POOLE, et al.,
12                      Defendants.
13

14            Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis

15   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

16            On August 31, 2020, Plaintiff filed a motion for appointment of pro bono counsel.

17   (ECF No. 149). Given that Defendants filed motions for summary judgment, that the

18   undersigned has issued findings and recommendations on the motions, that the objection

19   deadlines have passed, and that there are no other pending deadlines at this time, the Court will

20   hold Plaintiff’s motion in abeyance. If this case proceeds and does not settle,1 the Court will

21   rule on Plaintiff’s motion.

22
     IT IS SO ORDERED.
23

24       Dated:         September 2, 2020                                     /s/
25
                                                                      UNITED STATES MAGISTRATE JUDGE

26

27
              1
                  The Court may require the parties to participate in a settlement conference prior to resetting the trial
28   date.

                                                                  1
